Citation Nr: 1826565	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  15-16 082	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a reduction from 20 percent to 10 percent for postoperative anterior cruciate ligament deficient left knee with medial meniscus damage, chondromalacia and degenerative joint disease (left knee disability) effective July 1, 2012, exclusive of periods during which the Veteran received temporary total ratings, was proper.

2.  Whether a reduction from 30 percent to noncompensable rating for instability of the left knee, severe (instability of the left knee), effective July 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Deana Adamson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO reduced the ratings for the left knee disability from a 20 percent to a 10 percent and instability of the left knee from 30 percent to a noncompensable rating, both reductions effective July 1, 2012. 

In March 2018, the Veteran presented sworn testimony during a Board hearing before the undersigned Veterans Law Judge.  Additionally, at the hearing, the Veteran submitted additional evidence directly to the Board; he also submitted a waiver of local consideration of the evidence at that time.  The waiver and a transcript of the hearing have been associated with the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A June 1994 rating decision granted service connection for a left knee disability and assigned a 20 percent rating, effective March 2, 1994. 

2.  A March 2004 rating decision awarded service connection for inability of the left knee and assigned a 30 percent rating, effective March 11, 2004.
3.  A January 2012 rating decision notified the Veteran of a proposed rating decision to reduce the ratings for the left knee disability from 20 percent to 10 percent and instability of the left knee disability from 30 percent to a noncompensable rating; the RO implemented the proposed reductions in an April 2012 rating decision, effective July 1, 2012.

4.  The VA examination reports, on which the reduction for the left knee disability and instability of the left knee were based, did not provide an adequate basis for the reductions.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the left knee disability from 20 percent to 10 percent, effective July 1, 2012, is void ab initio.  

2.  The reduction of the rating for instability left knee disability from a 30 percent to noncompensable, effective July 1, 2012, is void ab initio.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Board is granting the benefits sought in full, and thus, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II.  Reduction

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012).  The Court has held that when a RO reduces a veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999) (internal citations omitted).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability, and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that such improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App. 342 (2000).  Moreover, for ratings in effect. such as the ratings in this case, for five years or more, the examination must be full and complete.  
38 C.F.R. § 3.44(a).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Except as otherwise provided in [the rating] schedule, the disabilities arising from a single disease entity . . . are to be rated separately as are all other disabling conditions, if any."  38 C.F.R. § 4.25(b) (2016).  However, "[t]he evaluation of the same disability under various diagnoses," a practice called "pyramiding," "is to be avoided." 38 C.F.R. § 4.14 (2017).  The rationale for the prohibition on pyramiding is that "the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment" suffered.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  When determining whether separate evaluations are warranted, "[t]he critical element is that none of the symptomatology for any . . . conditions is duplicative of or overlapping with the symptomatology of the other conditions."  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A.  Left Knee Disability

Historically, a June 1994 rating decision granted service connection for a left knee disability and assigned 20 percent rating under Diagnostic Codes (DCs) 5010-5257, effective March 2, 1994.  In a February 2004 rating decision, the RO changed the DCs for the left knee disability to DCs 5010-5258.

Following December 2010 and December 2011 VA examinations, the RO proposed to reduce the rating for the left knee disability in a January 2012 rating decision.  Subsequently, in an April 2012 rating decision, the RO reduced the rating for the left knee disability from 20 percent to 10 percent effective July 1, 2012.  In a March 2015 rating decision, the RO changed the DCs for the left knee disability to DCs 5010-5260.  On appeal, the Veteran contends that the reductions of his left knee disabilities were improper.

The Veteran's left knee disability is currently rated under DCs 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.

Under DC 5010, applicable to traumatic arthritis, traumatic arthritis is rated as degenerative arthritis under DC 5003.  DC 5003 provides for rating on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  

Under DC 5260, limitation of flexion of a leg warrants a 10 percent rating is if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  38 C.F.R. § 4.71a. 

Normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2017).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In Correia, 28 Vet. App. 158 (2016), the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  

The RO based the initial 20 percent disability rating for the left knee disability on the result of an April 1994 VA joints examination report.  During that examination, the Veteran reported left knee pain, swelling, locking, and catching.  Upon physical examination, range of motion was recorded for the left knee as extension to 0 degrees and flexion to 140 degrees, with pain.  There was no instability or laxity of the left knee.  The examiner assessed torn meniscus. 

In December 2010, the Veteran was afforded a VA joints examination.  The Veteran reported left knee pain and flare-ups.  The Veteran described that he had moderate flare-ups occurring weekly lasting from one to two days.  The examiner indicated that the Veteran's left knee disability is "[p]rogressively worse" since the initial onset of the disability.  Upon physical examination, ranges of motion were recorded as extension to 0 degrees with pain and flexion to 120 degrees with pain.  There was pain following repetitive motion.  The Veteran indicated that he was currently unemployed because of his left knee disability.  The Veteran explained that he was employed as a telemarketing manager; however he was fired due to poor performance, related to his inability to "work the floor."  The examiner opined that the Veteran's left disability has significant effects on his usual occupation. 

In December 2011, the Veteran was afforded a VA examination.  He reported left knee flare ups and pain.  Upon physical examination, range of motion of the left knee was recorded for extension was to 0 degrees and flexion was to 95 degrees with pain.  The Veteran was able to perform repetitive-use testing with repetitions without additional limitations in range of motions.  However, there was functional loss and functional impairment in terms of less movement than normal, pain on movement, disturbance of locomotion, and inference with sitting and standing.  The Veteran gave the same employment history as reported in the December 2010 examination, to include his inability to continue his employment as a telemarked marketing as he is unable to stand for prolong periods of time because of his left knee disability.  The examiner concluded that the Veteran's left knee disability impacts his ability to work. 

The reduction from a 20 percent to a 10 percent rating for the Veteran's left knee disability was predicated primarily on the December 2010 and December 2011 VA medical examinations, which indicated that the range of motion testing of the left knee, at worst, was to 95 degrees for flexion and testing for extension was normal.  The above evidence reflects, however, that the December 2010 and December 2011 examinations failed to address pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the joint in question and the paired joint.  This was contrary to Correia, 28 Vet. App. at 16-70 (the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Thus, they are inadequate for adjudication purposes and cannot be the basis of the rating reduction.  Schafrath, 1 Vet. App. at 594 (reduction cannot be based upon an incomplete examination report).

Thus, because the RO relied on an inadequate examination reports in reducing the rating, the reduction from 20 to 10 percent for left knee disability is void ab initio, and the 20 percent rating is restored.


B.  Instability of the Left Knee

Historically, in A March 2004 rating decision, the RO awarded service connection for inability of the left knee and assigned a 30 percent rating under DC 5257, effective March 11, 2004. 

Following December 2010 and December 2011 VA examinations, the RO proposed to reduce the rating for instability of the left knee in a January 2012 rating decision.  Subsequently, in an April 2012 rating decision, the RO reduced the rating for instability of the left knee from a 30 percent rating to a noncompensable, effective July 1, 2012.  On appeal, the Veteran contends that the reduction of his instability of the left knee was improper.

The Veteran's instability of the left knee is rated under DC 5257.  Under DC 5257, applicable to other impairment of the knee, recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257.

The RO based the 30 percent disability rating for instability of the left knee on the result of a March 2004 VA examination report.  During that examination, the examiner noted that the Veteran had moderately severe limp favoring the left lower extremity.  The examiner diagnosed severe left knee instability.

In December 2010, the Veteran was afforded a VA joints examination.  The Veteran reported left knee weakness, instability, pain, stiffness, weakness, giving away, and flare-ups.  The examiner indicated that the Veteran's left knee disability is "[p]rogressively worse" since the initial onset of the disability.  Notably, the examiner indicated that there was left knee instability; however the examiner also indicted in the summary of general joint findings that there was no instability.  The Veteran indicated that he was currently unemployed because of his left knee disability.  The Veteran explained that he was employed as a telemarketing manager; however he was fired due to poor performance, related to his inability to "work the floor."  The examiner diagnosed left knee instability with ACL deficiency, medial meniscus damage, chondromalacia, degenerative joint disease, post-operative, and anterior bursitis.  The examiner opined that the Veteran's left disability has significant effects on his usual occupation. 

In December 2011, the Veteran was afforded a VA examination.  He reported left knee flare ups and left knee pain due to instability as he "chronically limps favoring left leg."  Instability testing was normal and the examiner indicated that there was no history of recurrent patellar subluxation/dislocation.  The examiner diagnosed left knee arthritis status post multiple surgeries for ACL and meniscus injuries.  The Veteran gave the same employment history as reported in the December 2010 examination, to include his inability to continue his employment as a telemarked marketing as he is unable to stand for prolong periods of time because of his left knee disability.  The examiner concluded that the Veteran's left knee disability impacts his ability to work. 

The Veteran's reduction from a 30 percent to a noncompensable rating for instability of the left knee was predicated primarily on the December 2010 and December 2011 VA medical examinations, which indicated that there was no objective evidence of instability upon physical examination of the left knee.  The December 2010 and December 2011 VA medical examinations were, however, not full and complete examinations as the examiner's findings were inconsistent and failed to account for the Veteran's reports of instability.   For instance, in the December 2010 VA examination report, the examiner documented that the Veteran had left knee instability.  However, the December 2010 examiner also indicated in the summary of general joint findings that there was no instability.  
Similarly, in the December 2011 examination, the examiner noted that the Veteran "chronically limps favoring left leg." To this end, the examiner indicated that instability testing was normal and that there was no history of recurrent patellar subluxation/dislocation, however, the Veteran reported instability of the left knee and was limping due to his left knee instability.  Importantly, the Veteran is competent to report left knee symptoms, such as instability and there is no basis to doubt his credibility.  As such, the examination reports are inconsistent as to the Veteran's left knee instability and thus inadequate for adjudication purposes and cannot be the basis of the rating reduction.  Schafrath, 1 Vet. App. at 594 (reduction cannot be based upon an incomplete examination report).

Thus, because the RO relied on an inadequate examination reports in proposing the reduction, the reduction from 30 to a noncompensable rating for the instability of the left knee is void ab initio, and the 30 percent rating is restored.


ORDER

Restoration of a 20 percent rating for left knee disability from July 1, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.

Restoration of a 30 percent rating for instability of left knee disability from July 1, 2012, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


